Opinion op the Court.
THIS cause, at the term of the circuit court at which it stood for trial, was, on the motion of the defendants’ counsel, taken up out of its turn upon the docket; and, notwithstanding the counsel for the complainants ob~ jected thereto, the court proceeded to pronounce a decree, in pursuance of a paper produced, purporting to be a compromise by the parties, of the controversy; and from thatjdecree this appeal is prosecuted by the complainants.
. That it was erroneous thus to take up the cause out of its turn, and enter a decree according to the terms of the paper produced, which had not been alleged, referred-to or exhibited by the pleadings of the parties, we cannot doubt. Whether the paper- was genuine or not, or whetherit was obtained fairly or by surprise and circumvention, are questions which, together with others that might be suggested, the complainants had a right to make, and ought to have had an opportunity of doing so, if they chose; and for that purpose, the defendants, who insist upon the genuineness and efficacy-of the paper, ought, before they could be entitled to have a decree entered-in pursuance of its terms, to have alleged: and exhibited it in a proper course of pleading.; for it is-a settled rule in courts of equity, as well as courts of law, to decide according to the allegations and the proofs; and a decree or judgment can no more he render • *340e<^ uP*5a Proo^s without allegations, than it can upon allegations without proofs.
The decree must be reversed with costs, and the cause be remanded, for proceedings to be there had, not inconsistent with this opinion.